DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Applicant’s arguments and amendments dated 111/21/22 have been received and entered in the application.
Claims 13-18, 20-21, 25, 27, and 29-40 are currently pending and examined on the merits
Claim 13 is currently amended. 
Claims 29-30 are newly added.
Withdrawn Objections & Rejections
The objections and rejections presented herein represent the full set of objections and rejections currently pending in this application. Any objections rejections not specifically reiterated are hereby withdrawn.	
Claim Objections
Claims 1 and 30 are objected to because of the following informalities. Appropriate correction is required.
Claim 1 appears to contain typographical errors and should read “compensation by normal brain tissue”, and “thereby treating the chronic phase”. 
Claim 30 appears to contain typographical errors and should read “compensation by normal brain tissue”, and “thereby treating the chronic phase”. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-18, 20-21, 25, 27, 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 contains the limitation “in the chronic phase of cerebral infarction after 150 days from onset”. It is unclear to what the phrase “from onset” is referring. For examination purposes, this limitation is interpreted as “wherein occurs at least 150 days  following an acute cerebral infarction”.
Claim 29 contains the limitation “combined with rehabilitation”. It is unclear what is being rehabilitated. For examination purposes this limitation is interpreted as “combined with physical rehabilitation”. 
Claim 31 contains the limitation “after injury for treating chronic phase of spinal cord injury occurs”. It is unclear what this limitation is intending to convey” For examination purposes this limitation is interpreted as “wherein the cells are administered 10 weeks after an acute spinal cord injury 
Claim 40 contains the limitation “combined with rehabilitation”. It is unclear what is being rehabilitated. For examination purposes this limitation is interpreted as “combined with physical rehabilitation”. 
Claim Rejections - 35 USC § 112(a)/1st paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 30-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection. 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V, v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was “ready for patenting” such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Eiees., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641,1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm., 927 F. 2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by “whatever characteristics sufficiently distinguish if). An adequate written description of a chemical invention also requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed. See, e.g., Univ. of Rochester v. G. D. Searie & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004). See MPEP § 2163.
Claim 30 is directed to a method of “promoting brain plasticity to treat a patient suffering from a chronic phase of spinal cord injury”. Example 5 of the specification evaluates the effects of MSC administration on improved function in the spinal cord. The specification indicates that, with respect to spinal cord injury, improvement is due to remyelination at the site of injury (i.e., the spinal cord). Nothing in the specification as originally filed describes treating a spinal cord injury by improving brain function. Therefore, it is not clear that at the time of invention the applicants had full possession of the claims as presented, and claims 30-40 are directed to new matter. 
Enablement
Claims 30-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The specification contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” See MPEP § 2164. These factors include, but are not limited to: 
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill: 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
(A) With respect to the breadth of the claims, the claims as currently drafted encompass treating spinal cord injuries by administering MSCs. The claims are limited in that they require the injury to be treated by improving brain plasticity. 
(B) The invention is in the field of spinal cord injury treatment.
(C)-(E) With respect to the state of the prior art, and predictability of the art, the prior art is silent as to treating spinal cord injury by improving brain plasticity with MSCs. Therefore, treating spinal cord injury by improving brain plasticity is an art with a very limited degree of unpredictability.
(F)-(G) The applicants have provided working examples directed to treating spinal cord injury by promoting remyelination at the site of a spinal cord injury. The applicants have not provided working examples for treating a spinal cord injury by improving brain plasticity. 
            (H) Undue experimentation would be required to practice the invention as claimed due to the amount of experimentation necessary because of the state of the prior art and its lack of predictability, and the lack of guidance in the form of varied working examples in the specification.

MPEP §2164.01(a), 4th paragraph, provides that, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1157, 1562; 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).
Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC), states that, “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable,” citing Brenner v. Manson, 383 U.S. 519, 536 (1966) (stating, in the context of the utility requirement, that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion”).  The Genentech decision continued, “tossing out the mere germ of an idea does not constitute enabling disclosure.  While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Id. at p. 1005.
After applying the Wands factors and analysis to claims 30-40, in view of the applicant’s entire disclosure, and considering the In re Wright, In re Fisher and Genentech decisions discussed above, it is concluded that the practice of the invention as claimed in claims 30-40 would not be enabled by the written disclosure.  Therefore, claim 30-40 are rejected under 35 U.S.C. §112(a) for failing to disclose sufficient information to enable a person of skill in the art to use the invention.
Response to Arguments
Applicant’s arguments dated 11/21/22 have been fully considered but are moot in view of the new grounds of rejection necessitated by applicant’s amendments. 

Conclusion
No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA D JOHNSON whose telephone number is (571)270-1414. The examiner can normally be reached Monday-Friday 8:00-4:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA D JOHNSON/Primary Examiner, Art Unit 1632